Citation Nr: 0928225	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right knee disability, currently evaluated 
10 percent disabling for arthritis and 10 percent disabling 
for lateral instability.

2.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
10 percent disabling for arthritis and 10 percent disabling 
for lateral instability.

3.  Entitlement to an increased rating for service-connected 
skin disability, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 1975 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  During the course of the appeal, the 
Veteran moved to Indiana; original jurisdiction now resides 
in the Indianapolis, Indiana RO.

Procedural history

The Veteran was originally granted service connection for 
bilateral knee disabilities in an April 1977 RO rating 
decision.  A 10 percent disability rating was assigned to the 
right knee disability and a noncompensable disability rating 
was assigned to the left knee disability.  The April 1977 
rating decision also granted service connection for skin 
disability and assigned a noncompensable disability rating 
therefor.  

The disability rating for the service-connected left knee 
disability was increased to 10 percent in a January 1982 
rating decision.  An August 2005 rating decision increased 
the disability ratings for both the right and left knee 
disabilities to 
20 percent each.  



In the December 2006 rating decision which forms the basis 
for this appeal, the RO increased the disability rating for 
the service-connected skin disability to 10 percent and 
continued the assigned ratings as to the right and left knee 
disabilities.  The Veteran filed a January 2007 notice of 
disagreement (NOD) as to the December 2006 rating decision.  
The Veteran perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in May 2007.

In April 2009, the Veteran presented sworn testimony during a 
personal hearing at the Indianapolis RO which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.  

Issue not on appeal

The December 2006 rating decision also denied the Veteran's 
claim of entitlement to service connection for a back 
disability.  The Veteran has not expressed disagreement with 
the RO's denial of service connection for the back 
disability.  This issue, therefore, is not in appellate 
status and will be discussed no further herein.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by X-
ray evidence of degenerative arthritis, pain, some limitation 
of motion, and slight lateral instability.

2.  The Veteran's left knee disability is manifested by X-ray 
evidence of degenerative arthritis, pain, some limitation of 
motion, and slight lateral instability.

3.  The Veteran's service-connected skin disability involves 
20 to 40 percent of the affected area and is treated without 
the use of oral corticosteroids or immunosuppressive drugs.

4.  The evidence does not show that the Veteran's bilateral 
knee and/or skin disabilities are so exceptional or unusual 
that referral for extraschedular consideration by the 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for disability ratings in excess of 10 
percent for arthritis of the right knee and 10 percent for 
lateral instability of the right knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2008).

2.  The criteria for disability ratings in excess of 10 
percent for arthritis of the left knee and 10 percent for 
lateral instability of the left knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2008).

3.  The criteria for an increased disability rating of 30 
percent for the Veteran's service-connected skin disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2008).

4.  The criteria for referral for increased disability 
ratings for the Veteran's service-connected skin and 
bilateral knee disabilities on an extraschedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran received VCAA notice 
letters, dated July 2006 and September 2006, which notified 
him that "[i]n order to support your claim for an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  Crucially, the RO generally informed the 
Veteran of VA's duty to assist him in the development of his 
claims in the July 2006 and September 2006 letters.  
Specifically, the letters stated that VA would assist the 
Veteran in obtaining relevant records from any Federal 
agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letters 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also informed that he 
would be afforded a VA examination, if necessary, to make a 
decision as to his claims.

The above-referenced letters emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the originals].

The VCAA letters specifically requested "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the July 
2006 and September 2006 VCAA letters.  The letters detailed 
the evidence considered in determining a disability rating, 
including, "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The letters also advised the 
Veteran as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.

With respect to effective date, the July 2006 and September 
2006 VCAA letters instructed the Veteran that two factors 
were relevant in determining an effective date:  when the 
claim was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records that the Veteran may not have submitted, and reports 
of treatment while attending training in the Guard or 
Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
recently held that a notice letter must inform a veteran:  
(1) that, to substantiate a claim, the veteran must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Veteran received specific notice of the Court's Vazquez-
Flores decision in the VCAA letter dated June 2008.  

As to first prong of the holding of Vazquez-Flores, in VCAA 
letters dated July 2006, September 2006, and June 2008, the 
Veteran was informed that he may submit evidence showing that 
his service-connected disability has increased in severity.  
Specifically, in the June 2008 VCAA letter, the Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect him.  The Veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA determines the effective date of any benefits 
includes information about continuous treatment or when 
treatment began; service medical records in his possession 
that he may not have sent to VA; or reports of treatment for 
his condition while attending training in the Guard or 
Reserve.  Therefore, the Veteran was informed that to 
substantiate a claim, he must provide medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on his employment and daily life.

As for the second prong of the holding in Vazquez-Flores, the 
Veteran was informed of the schedular criteria which pertain 
to his specific service-connected disabilities in the June 
2008 VCAA letter.  Additionally, there is no timing problem 
with the schedular criteria notice as the Veteran was 
afforded a subsequent adjudication following the issuance of 
the June 2008 letter. 

As to the third prong of the holding in Vazquez-Flores, the 
June 2008 VCAA letter informed the Veteran that the rating 
for his disabilities can be changed if there are changes in 
his conditions and that depending on the disabilities 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The letter stated that VA uses a 
schedule for evaluating disabilities that is published as 
title 38 Code of Federal Regulations, Part 4.  The letter 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if his impairment is not adequately 
covered by the schedule.  The letter stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; impact of the 
condition and symptoms on employment; and specific test or 
measurement results.  As for impact on daily life, the 
Veteran was told that an example of the evidence he should 
tell VA about or give to VA that may affect how VA assigns a 
disability evaluation includes statements discussing his 
disability symptoms from people who have witnessed how the 
symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the June 2008 VCAA letter the Veteran was informed 
that examples of evidence he should tell VA about or give to 
VA that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect him.  
The Veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in his possession that he may not have sent to VA; or 
reports of treatment for his condition while attending 
training in the Guard or Reserve.  

Accordingly, the Veteran received proper notice pursuant to 
the Court's Vazquez-Flores decision.  

The Veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
[holding as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The pertinent evidence of record 
includes the Veteran's statements and service records, as 
well as, VA and private treatment records.  

Additionally, the Veteran was most recently afforded VA 
examinations in August 2008 and November 2006 as to his skin 
and bilateral knee disabilities.  The VA examination reports 
reflect that the examiners interviewed and examined the 
Veteran, reviewed his past medical history, documented his 
current medical conditions, reviewed pertinent medical 
research, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the VA examination reports are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2008); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  The Veteran and his representative have not 
contended otherwise.  

The Board observes that all due process concerns have been 
satisfied.  See  38 C.F.R. § 3.103 (2008).  The Veteran has 
been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the 
services of a representative and, as indicated above, was 
afforded a personal hearing before the undersigned Veterans 
Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to an increased rating for service-connected 
right knee disability.

2.  Entitlement to an increased rating for service-connected 
left knee disability.

Because these two increased rating claims involve the 
application of identical law to similar facts, they will be 
addressed together for the sake of economy.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See, e.g., DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).  

Assignment of diagnostic codes

The Veteran seeks entitlement to increased ratings for his 
service-connected right and left knee disabilities, which are 
each assigned separate 10 percent disability ratings for 
lateral instability and arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5260 [arthritis-limitation of leg 
motion] and Diagnostic Code 5257 [knee, other impairment of], 
respectively.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this 
case, the Board has considered whether different rating codes 
are "more appropriate" than those used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  By the 
Veteran's own account the principal manifestations of his 
bilateral knee disabilities are limited range of motion, 
instability, and pain.  Moreover, x-ray evidence of record 
substantiates a diagnosis of degenerative arthritis of the 
Veteran's right and left knees.  See the report of the July 
2005 VA examination.  Accordingly, the Veteran's bilateral 
knee disabilities are correctly rated under Diagnostic Codes 
5010 and 5003 [arthritis], with further consideration of 
Diagnostic Codes 5260 and 5261 [limitation of leg motion].  

Further, as was discussed in the law and regulations section 
above, a veteran who has arthritis and instability of the 
knee may be rated separately, provided that any separate 
rating must be based upon additional disability.  See 
VAOPGCPREC 
23-97, citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  Accordingly, based on the medical evidence 
demonstrating both instability and arthritis of the bilateral 
knees, the Board agrees with the RO that separate ratings for 
each knee under Diagnostic Codes 5257 and 5003 are 
appropriate.  

With respect to other potentially applicable diagnostic 
codes, there is no evidence of ankylosis, malunion or 
nonunion of the tibia and fibula, or dislocated semilunar 
cartilage or symptomatic semilunar cartilage removal in 
either knee.  Further, the Veteran has not indicated that a 
different method of rating should be employed or that 
alternative diagnostic codes are more appropriate.  

Accordingly, the Board finds that Diagnostic Codes 5003and 
5257 are the most appropriate in this case as they pertain to 
the specific knee disabilities and symptomatology from which 
the Veteran currently suffers [instability and limitation of 
motion]. 





	(CONTINUED ON NEXT PAGE)





Specific schedular criteria - knee disabilities

(i.) Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % - severe;

20 % - moderate;

10% - slight.

The Board notes that words such as "slight", "moderate" 
and "severe" are not defined in the VA Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2008).  
Although the words "slight", "moderate", and "severe" 
are not defined in VA regulations, "slight" is generally 
defined as "small in size, degree, or amount"; "moderate" 
is generally defined as "of average or medium quality, 
amount, scope, range, etc."; and "severe" is defined as 
"extremely intense."  See Webster's New World Dictionary, 
Third College Edition (1988), pgs. 1038, 871, and 1071.

(ii.) Arthritis

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint.  For the 
purpose of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and 
extension.  See VAOPGCPREC 9-2004.

Normal range of motion for the knee is defined as follows:  
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2008).

Analysis

Schedular rating

(i).  Diagnostic Code 5257 

The Veteran's knees are each rated 10 percent disabling under 
Diagnostic Code 5257.  

Under Diagnostic Code 5257, a 10 percent disability is 
warranted when instability is slight and a 20 percent 
disability is warranted when instability of the knee is 
moderate.  As noted above, the word "slight" is defined as 
"small in size, degree, or amount; "moderate" is defined 
as "of average or medium quantity, quality, or extent;" and 
"severe" is defined as "extremely intense."

The Veteran reported to the August 2008 VA examiner that he 
experienced episodes of giving way and instability in his 
bilateral knees.  With respect to the level of disability, 
the August 2008 VA examiner specifically stated that there 
was no varus or valgus instability demonstrated upon physical 
examination.  This is consistent with the findings of the 
November 2006 VA examiner.  Additionally, there is no 
indication in the medical records of the Veteran having 
fallen due to knee instability, and the Veteran's own 
complaints focus on his pain associated with his arthritis, 
rather than his instability.  

Further, neither the August 2008 nor the November 2006 
examiner documented episodes of subluxation.  The Veteran's 
VA treatment records are also absent any indication of 
subluxation.

The Board finds that the Veteran's right and left knee 
instability is most accurately described as "slight".  
There is no evidence of demonstrable instability or 
subluxation.  In short, a disability rating in excess of 10 
percent is not warranted for the Veteran's service-connected 
right and left knee disabilities based on lateral 
instability.  

(ii).  Diagnostic Code 5010 [arthritis]

The Veteran is also assigned 10 percent disability ratings 
for degenerative arthritis of both knees.  

The Veteran has been afforded two VA examinations to 
determine the extent of his bilateral knee disabilities.  
Range of motion studies conducted during the August 2008 VA 
examination showed flexion of 95 degrees in the right knee 
and 90 degrees in the left knee.  This far exceeds limitation 
to 45 degrees required for the assignment of a compensable 
rating under Diagnostic Code 5260.   There is no evidence 
which indicates a greater limitation of extension exists.  
Notably, the November 2006 VA examiner documented full range 
of motion in the bilateral knees with flexion to 130 degrees 
bilaterally.  Accordingly, an increased disability rating 
cannot be assigned based on Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation is 
warranted for limitation of knee extension to 10 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  The VA 
examination and treatment records consistently demonstrate 
full extension of the bilateral knees, with no impairment 
noted.  Accordingly, the medical evidence demonstrates that 
the Veteran's bilateral knee extension measurements far 
exceed those required for the assignment of a compensable 
disability rating pursuant Diagnostic Code 5261.  

For the reasons set out above, noncompensable evaluations are 
warranted under Diagnostic Codes 5260 and 5261.  Where x-ray 
evidence of arthritis is presented, but the loss of range of 
motion is noncompensable, a 10 percent disability rating will 
be assigned.  So it is in this case.  

Accordingly, a disability rating in excess of 10 percent 
disabling is not warranted for either the right or left knee.  

DeLuca consideration 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2008).

The Veteran has complained of knee pain with limited 
mobility, fatigability, and lack of endurance.  See, e.g., 
the VA examination report dated August 2008.  However, the 
competent medical evidence of record does not indicate that 
the Veteran's currently demonstrated knee symptomatology 
warrants the assignment of an additional disability rating as 
to either knee.  Specifically, the August 2008 VA examiner 
indicated that the Veteran complained of pain on motion in 
both knees, but he was able to achieve full extension and 
flexion of 95 degrees on the right and 90 degrees on the 
left, which exceeds the limitation of motion criteria 
congruent with the assignment of compensable disability 
ratings under Diagnostic Codes 5260 and 5261.  Thus, the pain 
does not appear to be productive of increased disability 
ratings in either knee.  

The August 2008 VA examiner observed no evidence of weakness, 
flare-ups, or additional limitation of motion upon repetitive 
movement.  .

Thus, the only DeLuca factors present is pain, absent any 
additional limitation of motion, and lack of endurance, 
without demonstrable impairment upon repetition.  These 
symptoms are insufficient to award disability at a higher 
level.  The Board therefore finds that additional disability 
ratings, over and above those ratings now assigned, are not 
warranted.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban, supra.
Separate ratings have already been assigned for the Veteran's 
service-connected right and left knee disabilities under 
Diagnostic Codes 5257 and 5003.  

As was alluded to above, a veteran may receive separate 
ratings for limitations in both flexion and extension under 
Diagnostic Codes 5260 and 5261, if such are warranted based 
upon the limitation of motion involved.  See VAOPGCPREC 
9-2004.  In this case, there is no evidence that either 
flexion or extension are compensably disabling in either 
knee.  Thus, separate ratings are not warranted.

The Veteran has reported neurological symptomatology 
including radiating "needle-like pain" in his lower 
extremities. See the August 2008 VA examination report.  
However, neurological testing, conducted in conjunction with 
the August 2008 VA examination, revealed a normal study.  
Specifically, "[t]here is no evidence of polyneuropathy, 
radiculopathy, or myopathy."  See the August 2008 VA 
examination report.  

To the extent that the Veteran himself is contending that his 
knee disabilities are productive of neurological symptoms, it 
is well-settled that lay persons without medical training, 
such as the Veteran, are not competent to comment on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, based on this medical evidence, the Board finds 
that separate disability ratings for the neurological 
symptomatology are not warranted.  

Hart considerations

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  See 38 
U.S.C.A. § 5110 (West 2002).  

The Veteran's claim for increased disability ratings for his 
service-connected bilateral knee disabilities was received on 
August 7, 2006.  Therefore, the question to be answered by 
the Board is whether any different rating should be assigned 
for the relevant time period under consideration [August 7, 
2005 to the present]. 

After a careful review of the record, including VA evaluation 
and treatment records, the Board can find no evidence to 
support a finding that the Veteran's bilateral knee 
symptomatology was more or less severe during the appeal 
period.  Accordingly, the Board finds that the disability 
ratings assigned by the RO were appropriate for the time 
period under consideration.



Extraschedular consideration

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

3.  Entitlement to an increased rating for service-connected 
skin disability, currently evaluated 10 percent disabling.

Relevant law and regulations

The law and regulations generally pertaining to generally to 
disability ratings have been set forth above and will not be 
repeated here.

Assignment of diagnostic code

The Veteran's service-connected pseudofolliculitis barbae is 
rated by analogy to dermatitis or eczema.  See 38 C.F.R. § 
4.20 (2008) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].

Diagnostic Code 7806 [dermatitis or eczema] appears to be the 
most appropriate because the Veteran's pseudofolliculitis 
barbae symptomatology consists of pain, itching, macular-
papular eruption, including generalized erythema with 
hyperpigmented papules and in-grown hairs with papules.  Such 
symptoms are congruent with those of dermatitis or eczema.  

The Board has considered rating the Veteran's skin disability 
of the face and neck by analogy to acne under Diagnostic Code 
7828.  However, the medical evidence does not demonstrate 
deep acne, including deep inflamed nodules and pus-filled 
cysts affecting 40 percent or more of the face and neck, 
which would warrant a disability rating in excess of 10 
percent.  Accordingly, this Diagnostic Code would not avail 
the Veteran.
  
The Board has also considered rating the Veteran under 
Diagnostic Code 7800 [disfigurement of the head, face, or 
neck].  However, the medical evidence, including the August 
2008 and November 2006 VA examination reports, does not 
indicate that the Veteran experiences any of the eight 
characteristics of disfigurement or would otherwise qualify 
for a compensable rating under Diagnostic Code 7800.  

Accordingly, after consideration of all potentially 
applicable rating criteria the Board finds that the Veteran 
is appropriately rated under Diagnostic Code 7806.  The 
Veteran and his representative have not argued that a 
different Diagnostic Code would be more appropriate, but 
rather have contended merely that an increased rating is 
warranted under the currently assigned diagnostic code.

Specific schedular criteria

Initially, the Board observes that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The Veteran's claim dates from June 2006, so only the 
current schedular criteria are applicable.  Cf. VAOPGCPREC 7- 
2003.  The applicable rating criteria for skin disorders, 
found at 38 C.F.R. § 4.118, were again amended in October 
2008.  The October 2008 revisions are applicable to 
application for benefits received by the VA on or after 
October 23, 2008.  
See 
73 Fed. Reg. 54708 (September 23, 2008).  In this case, 
because the Veteran filed his claim in June 2006, the post-
October 2008 version of the schedular criteria is 
inapplicable.  Accordingly, the Board will apply the post-
August 2002 and pre-October 2008 schedular criteria for 
rating skin disabilities.




Under Diagnostic Code 7806:

A 10 percent rating is warranted for at least 5 but less than 
20 percent of the entire body or at least 5 but less than 20 
percent of exposed areas affected; or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than 6 weeks during the past 12- 
month period.

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected; or constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Analysis

Schedular consideration

The Board has reviewed the evidence of record and, for 
reasons that will be expressed in greater detail below, finds 
that the overall level of symptomatology associated with the 
Veteran's skin disability is consistent with the criteria 
enumerated for a 30 percent rating.

Pursuant to Diagnostic Code 7806, in order to qualify for a 
30 percent disability rating, the evidence must show that the 
condition affects at least 20 percent, but less than 40 
percent, of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of less than 6 weeks during the past 12-month 
period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  Cf. 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].

Regarding the area affected, in the November 2006 VA examiner 
reported that the Veteran's service-connected skin disability 
affected 20 percent of the Veteran's face and 20 percent of 
the Veteran's neck.  As such, the November 2006 VA examiner's 
findings demonstrate a skin disability which involves 20 to 
40 percent of the exposed areas affected.  Therefore, a 30 
percent disability rating is warranted under Diagnostic Code 
7806.

The Board recognizes that the August 2008 VA examiner 
reported more minimal symptoms, specifically that the 
Veteran's the skin disability affected greater than five 
percent, but less than 20 percent of the Veteran's face and 
neck, and less than five percent of the Veteran's total body.  
However, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's skin disability 
warrants a 
30 percent rating under Diagnostic Code 7806.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).  

[The Board adds that the November 2006 VA examination 
apparently occurred during the presentation of symptoms, as 
such were noted.  As such, remand for an examination during a 
period of flare-up is not warranted in this case.  Cf. 
Ardison v. Brown, 2 Vet. App. 405 (1994).]

The Board also considered the assignment of a rating in 
excess of 30 percent under Diagnostic Code 7806.  See A.B. v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  

As noted above, the medical evidence does not show that the 
Veteran's skin symptomatology involves more than 40 percent 
of his entire body or his exposed areas.  Moreover, the 
Veteran's VA examination and treatment records are 
pertinently negative for any prescribed immunosuppressive 
therapy or corticosteroid.  Additionally, there is no 
evidence, nor does the Veteran assert, that he has been 
prescribed any medications to treat his service-connected 
skin disability.  See the April 2009 Board hearing 
transcript, pgs. 16-17.  Accordingly, a 60 percent disability 
rating is not warranted.  

In summary, for the reasons stated above, the Board finds 
that an increased 
30 percent disability rating may be assigned for the 
Veteran's service-connected skin disability.

Hart considerations

The Veteran's claim for an increased disability rating for 
his service-connected skin disability was received on June 5, 
2006.  Therefore, the question to be answered by the Board is 
whether any different rating should be assigned for the 
relevant time period under consideration [June 5, 2005 to the 
present]. 

After a careful review of the record, including VA evaluation 
and treatment records, the Board can find no evidence to 
support a finding that the Veteran's skin symptomatology was 
more or less severe during the appeal period.  In particular, 
no symptoms approximating those which would allow for the 
assignment of a rating in excess of 30 percent have ever been 
identified.  The Board finds the level the Veteran's 
disability was essentially uniform for the period of his 
appeal and, accordingly, he is entitled to an increased 30 
percent rating for the time period of his appeal.

Extraschedular consideration

The Veteran did not expressly raise the matter of entitlement 
to extraschedular ratings for his service-connected skin and 
bilateral knee disabilities.  However, he has articulated 
that he is unable to maintain gainful employment, in part, 
due to his skin and knee symptomatology.  See, e.g., the 
reports of the August 2008 and November 2006 VA examinations.  
Implicit in the Veteran's presentation is a request for 
extraschedular consideration.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no evidence that the Veteran has required frequent 
hospitalizations as a result of his skin or bilateral knee 
disabilities.  

Concerning marked interference with employment, it is 
undisputed that the Veteran is currently unemployed and has 
been for some time.  However, the evidence of record 
indicates that the Veteran's unemployment is largely due to 
his decades-long history of polysubstance abuse.  The Board 
notes that VA treatment records as recently as February 2008 
document the Veteran's continued cocaine abuse and refusal to 
engage in substance abuse treatment.  See, e.g., the VA 
treatment records dated February 2008, September 2007, March 
2007, and December 2006.  

Crucially, there is no medical evidence to indicate that the 
Veteran is incapable of sustaining employment as a result of 
his service-connected skin and knee disabilities.  The 
Veteran may indeed experience problems due to his service-
connected skin and knee disabilities which would translate to 
difficulty with employment.  However, the extent of his 
current occupational impairment is specifically contemplated 
by his currently assigned 20 percent, 20 percent and 30 
percent disability ratings.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  Marked interference with employment is not 
demonstrated.

Further, the Board has not identified an exceptional or 
unusual clinical picture as a result of the service-connected 
skin and bilateral knee disabilities.  The Board recognizes 
that the Veteran's testimony that he experiences severe pain 
as a result of his bilateral knee disabilities.  However, as 
has been discussed above, the medical evidence does not 
demonstrate physical findings consistent with severe pain as 
claimed by the Veteran.  

The record does not demonstrate any other reason why 
extraschedular ratings should be assigned.  As there is no 
factor which takes the disabilities outside the usual rating 
criteria, the Board has therefore determined that referral of 
the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased disability rating for service-
connected right knee disability is denied.

Entitlement to an increased disability rating for service-
connected left knee disability is denied.
 
An increased disability rating of 30 percent is granted for 
the service-connected skin disability, subject to controlling 
regulations applicable to the payment of monetary benefits.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


